DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-12, filed 10/7/2020, with respect to Claims 1-17 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 103 rejections of Claims 1-17 has been withdrawn. 
With respect to independent Claims 1 and 10, the applicant respectfully traverses the rejection in view of Gradel. In particular, the Office asserted that Gradel discloses "performing at least one subsequent k-space acquisition, comprising: acquiring an additional set of two-dimensional EPI projections in all of the planes in which an EPI projection was acquired during the first k-space acquisition, each additional set of EPI projections being shifted within a respective plane with respect to any previous projections acquired in that plane," as recited in independent claims 1 and 10. However, Applicant respectfully disagrees. 
Gradel discloses, in relevant part, that Cartesian multi-shot 3D echo planar imaging (EPI), among other 3D sequences for fMRI. Gradel at § 5.1, pg. 84. Gradel further illustrates a 3D hybrid radial-Cartesian sampling scheme using a k-space of 6 shots in FIG. 1. Note that Gradel discloses that the phase encoding is along the kz direction Gradel at § 5.1, pg. 84 (legend of FIG. 1). Gradel further discloses a 3D trajectory it refers to as "Trajectory Using Radially Batched Internal Navigator Echoes" (TURBINE) wherein "the EPI blades are intersecting and rotated about the EPI phase-encoding axis... This way, the phase-encoding direction is shared across all shots, but the readout orientation varies from blade-to-blade." Gradel at § 5.1, pg. 86. 
The Office cited example c ("golden angle + rand") from FIG. 5.2 of Gradel as reading on the claimed "performing at least one subsequent k-space acquisition." Further, the Office stated that (emphasis in original and added): 
acquiring an additional set of two-dimensional EPI projections [see Figure 5.2c] in all of the planes [the planes of the purple, yellow, blue, orange, green projections, Figure 5.2c] in which an EPI projection [red projection - bottom right schematic in view of bottom left schematic in view of top schematic, Figure 5.1] was acquired during the first k-space acquisition, each additional set of EPI projections [lightly shaded regions of red, purple, yellow, blue, orange, green projections - "random offset" angle updates - Figure 5.2 description] being shifted ["random offset" - page 86 - Figure 5.2 description] within a respective plane [the planes of the BOLD red, purple, yellow, blue, orange, green projections, Figure 5.2c/ with respect to any previous projections acquired in that plane [see figure 5.2c].
In particular, the Office states that "each additional set of EPI projections... [are] shifted... within a respective plane... with respect to any previous projections" (emphasis added). In other words, the Office appears to be asserting that the red projection illustrated in FIG. 5.1 reads on the "acquiring a two-dimensional echo planar imaging (EPI) projection in a first plane parallel to a frequency- encoding direction" claim element, the other projections (purple, yellow, blue, orange, and green) illustrated in FIG. 5.1 read on the "acquiring additional two-dimensional EPI 
To review the claimed subject matter, claims 1 and 10 recite performing a first k-space acquisition by acquiring a two-dimensional EPI projection in a first plane parallel to a frequency- encoding direction and acquiring additional two-dimensional EPI projections in planes that are radially shifted about a center axis parallel to the frequency-encoding direction with respect to the first plane. Claims 1 and 10 further recite performing a subsequent k-space acquisition by acquiring an additional set of two-dimensional EPI projections in all of the planes in which an EPI projection was acquired during the first k-space acquisition, each additional set of EPI projections being shifted within a respective plane with respect to any previous projections acquired in that plane. Therefore, as claimed, the EPI projections of the subsequent k-space acquisition are shifted within the planes of the EPI projections from the first k-space acquisition. The steps of performing one or more subsequent k-space acquisitions are, for example, described 
Therefore, the portions of Gradel cited by the Office fail to disclose the aforementioned claim elements and because the applied references, whether considered alone or in combination, fail to disclose one or more elements of independent claim 1, Applicant submits that claim 1 is not anticipated by Gradel. As a result of their direct or ultimate dependency from a nonobvious independent claim, the remaining claims are likewise not anticipated. Accordingly, Applicant respectfully submits that the rejections associated with pending claims under 35 U.S.C. § 102 have been overcome as a result of the arguments presented herein.
In view of the arguments presented by the applicant, the examiner finds the said arguments to be sufficient to overcome the prior art rejection in view of Gradel, therefore the rejections of Claims 1 and 10 are hereby withdrawn by the examiner. 
EXAMINER'S AMENDMENT
This application is in condition for allowance except for the presence of claims 18-20 directed to invention II non-elected without traverse.  Accordingly, claims 18-20 have been cancelled below.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

in light of the applicant’s election of Claims 1-17 without traverse on 3/12/2020, as follows: 

1. (Original) A method for generating an image of a subject using a magnetic resonance imaging (MRI) system and a hybrid Cartesian-radial k-space trajectory, comprising: sampling k-space to obtain three-dimensional k-space data related to an area of interest of the subject, comprising: performing a first k-space acquisition, comprising: acquiring a two-dimensional echo planar imaging (EPI) projection in a first plane parallel to a frequency-encoding direction; acquiring additional two-dimensional EPI projections in planes that are radially shifted about a center axis parallel to the frequency-encoding direction with respect to the first plane, until a selected number of projections are acquired; performing at least one subsequent k-space acquisition, comprising: acquiring an additional set of two-dimensional EPI projections in all of the planes in which an EPI projection was acquired during the first k-space acquisition, each additional set of EPI projections being shifted within a respective plane with respect to any previous projections acquired in that plane; and reconstructing the three-dimensional k-space data into an image of the area of interest.

2. (Original) The method of claim 1, wherein sampling k-space includes performing at least two subsequent k-space acquisitions.

3. (Original) The method of claim 2, wherein sampling k-space includes performing two subsequent k-space acquisitions.

4. (Original) The method of claim 1, wherein the planes that are radially shifted with respect to the first plane are sequentially shifted by a golden angle increment.

5. (Original) The method of claim 1, further comprising, for each k-space acquisition, calculating a proton resonance frequency temperature change.

6. (Original) The method of claim 5, wherein reconstructing the three-dimensional k-space data into an image of the area of interest includes generating a three-dimensional temperature difference map based on each proton resonance frequency change.

7. (Original) The method of claim 1, further comprising performing a motion correction between the first k-space acquisition and the at least one subsequent k-space acquisition.

8. (Original) The method of claim 7, wherein performing the motion correction comprises co- registering a first set of projections acquired during the first k-space acquisition with a second set of projections acquired during a subsequent k-space acquisition.

9. (Original) The method of claim 1, wherein each EPI projection includes a TE such that the image of the area of interest is T2* -weighted.

10. (Original) A system for performing magnetic resonance imaging (MRI) of a subject using a hybrid Cartesian-radial k-space trajectory, the system comprising: a plurality of 

11. (Original) The system of claim 10, wherein sampling k-space includes performing at least two subsequent k-space acquisitions.

12. (Currently Amended) The system of claim 10, wherein the planes that are radially shifted with respect to the first plane are sequentially shifted by a golden angle increment.

13. (Original) The system of claim 10, further comprising, for each k-space acquisition, calculating a proton resonance frequency temperature change.



15. (Original) The system of claim 10, wherein the central control computer is further configured to perform a motion correction between the first k-space acquisition and the at least one subsequent k-space acquisition.

16. (Original) The system of claim 15, wherein performing the motion correction comprises co- registering a first set of projections acquired during the first k-space acquisition with a second set of projections acquired during a subsequent k-space acquisition.

17. (Original) The system of claim 10, wherein each EPI projection includes a TE such that the image of the area of interest is T2*-weighted.

18. (Cancelled) A computer-implemented method for temperature monitoring of a subject through magnetic resonance imaging (MRI), comprising: creating a baseline temperature measurement by sampling k-space to obtain three-dimensional k-space data related to an area of interest of the subject, comprising: performing a series of k-space acquisitions, wherein: two-dimensional EPI projections extending parallel to a frequency-encoding direction are acquired in a plurality of respective radially-offset planes during each acquisition, and each two-dimensional EPI projection is offset from each other two-

19. (Cancelled) The method of claim 18, wherein the temperature monitoring procedure is performed during a thermal treatment of the subject.

20. (Cancelled) The method of claim 19, wherein the thermal treatment is one or more of focused ultrasound (FUS), laser ablation, micro wave ablation, radio frequency ablation, or cryoablation treatment.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fails to disclose a method for generating an image of a subject using a magnetic resonance imaging (MRI) system and a hybrid Cartesian-radial k-space trajectory, comprising: sampling k-space to obtain three-dimensional k-space data related to an area of interest of the subject, comprising: performing a first k-space acquisition, comprising: acquiring a two-dimensional performing at least one subsequent k-space acquisition, comprising: acquiring an additional set of two-dimensional EPI projections in all of the planes in which an EPI projection was acquired during the first k-space acquisition, each additional set of EPI projections being shifted within a respective plane with respect to any previous projections acquired in that plane; and reconstructing the three-dimensional k-space data into an image of the area of interest (highlighted for emphasis).
Claims 2-9 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-9 are too considered as allowed.
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fails to disclose a system for performing magnetic resonance imaging (MRI) of a subject using a hybrid Cartesian-radial k-space trajectory, the system comprising: a plurality of imaging coils comprising: a plurality of gradient coils, and a plurality of radio-frequency (RF) coils; and a central control computer configured to: sample k-space to obtain three-dimensional k-space data related to an area of interest of the subject, comprising: performing a first k-space acquisition, comprising: acquiring a two-dimensional echo planar imaging (EPI) projection in a first plane parallel to a frequency-encoding direction; acquiring additional two-dimensional EPI projections in planes that are radially shifted about a center axis parallel to the frequency-encoding direction with respect to the first plane, until a selected number of projections are acquired; performing at least one subsequent k-space acquisition, comprising: acquiring an additional set of two-dimensional EPI projections in all of the planes in which an EPI projection was acquired during the first k-space acquisition, each additional set of EPI projections being shifted within a respective plane with respect to any previous projections acquired in that plane; and reconstruct the three-dimensional k-space data into an image of the area of interest (highlighted for emphasis).
Claims 11-17 depend upon that of Claim 10, and require all of the limitations of Claim 10, therefore Claims 11-17 are too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to hybrid Cartesian-Radial magnetic resonance imaging techniques/methods and systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858       


/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866